Citation Nr: 0324156	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  93-02 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
generalized anxiety disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Howard D. Lipstein, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to March 1973.  This appeal is before the Board of 
Veterans' Appeals (Board) from an October 1991 rating 
decision by the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In April 1993, 
February 1996, and September 2003, the veteran testified at 
personal hearings before the undersigned.  Transcripts of 
those hearings are of record.  The case was remanded to the 
RO for additional development in November 1994, April 1996, 
and November 2000.

In the November 2000 remand the Board noted the veteran had, 
in essence, submitted notice of disagreement with additional 
issues in a May 1995 rating decision.  The RO was instructed 
to issue a statement of the case regarding the claims of 
entitlement to service connection for residuals of a left leg 
injury and whether new and material evidence had been 
received to reopen a claim of service connection for a skin 
disorder, including jungle rot, due to Agent Orange exposure.  
On November 19, 2002, the RO issued a statement of the case 
as to these matters and notified the veteran and his 
representative that additional action was required to perfect 
the appeal.  As the record shows no subsequent correspondence 
as to these matters was received indicating an intent to 
continue the appeal, the Board finds they were not perfected 
for appellate review.  Furthermore, statements by the veteran 
and his attorney at the hearing in September 2003 are 
construed as expressing that those additional issues are no 
longer being pursued.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the appellant has not been notified of the VCAA or how 
it applies to his present appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Hence, the Board may not provide the 
appellant notice on its own.

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

The veteran failed to report for a scheduled May 1999 VA 
psychiatric examination and the case was remanded in November 
2000, in part, to allow the veteran an opportunity to show 
good cause for his failure to report.  Subsequent VA reports 
show that in June 2002 he refused examination at the 
scheduled location and that in November 2002 he failed to 
report for a scheduled examination.  In statements and 
personal hearing testimony the veteran claimed, in essence, 
that he was unable to attend the scheduled examinations 
because of transportation problems.  In fact, the June 2002 
report shows the veteran requested his examination be 
conducted at the Castle Point VA medical facility; however, 
the available evidence does indicate that this request was 
considered, or that any effort was made to accommodate the 
veteran's transportation problems.  The Board finds that the 
veteran has reasonably shown good cause for his failures to 
present for VA examinations to date.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a veteran must be prepared to meet 
his obligations by cooperating with VA's efforts to provide 
an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992).  Therefore, the Board 
finds the veteran should be afforded another opportunity to 
attend a VA examination, with the understanding that failure 
to attend the examination without good cause shall result in 
the denial of his claim for VA benefits.  See 38 C.F.R. 
§ 3.655.

It is also significant that the schedular criteria for 
evaluations of psychiatric disabilities were amended, 
effective November 7, 1996.  See 61 Fed. Reg. 52695 (1996).  
Generally, where the law or regulations governing a claim are 
changed while the claim is pending the version most favorable 
to the claimant applies (from the effective date of the 
change), absent congressional intent to the contrary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
him of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  

2.  The RO should contact the veteran to 
determine an appropriate location and 
date to schedule a VA examination.  All 
reasonable efforts to accommodate the 
veteran should be considered.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected 
psychiatric disability.  The examiner 
should provide a detailed account of all 
present psychiatric manifestations and 
should specify which symptoms are 
associated with the service-connected 
disorder.  If certain symptoms cannot be 
disassociated from one disorder or 
another it should be so specified.

The examiner should reconcile any opinion 
provided with the other evidence of 
record, comment upon the extent to which 
the service-connected disability impairs 
the veteran's occupational and social 
functioning, and assign a Global 
Assessment of Functioning (GAF) score 
with a definition of the numerical code 
assigned.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should 
provide a complete rationale for any 
opinion given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations including 
the old and new schedular criteria for 
evaluations of psychiatric disabilities.  
Should the veteran fail to report to a 
scheduled VA examination without good 
cause, the RO must consider the claims 
under 38 C.F.R. § 3.655.  If the benefits 
sought remain denied, the appellant and 
his attorney should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran in the 
development of his claims, and to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


